Russell, C. J.
In view of the evidence as to the value of the personal property which was the subject-matter of the suit in trover, and the amount of the verdict returned, the errors in the charge of the court can not be held to have been so prejudicial in effect to the rights of the *541losing party as to require a reversal of the judgment refusing a new trial. Judgment affirmed.
Decided January 27, 1916.
Trover; from city court of Cairo — Judge Willie. July 23,1915.
Bell & Weathers, for plaintiff in error.
M. L. Ledford, contra.